DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2022 has been entered.
 

Response to Amendment
The amendment filed on 05/28/2022 has been entered:
Claim 1, 5, 7 – 11, 15, 17 – 21, 25, 27 – 30 and 33 remain pending in the application;
Claim 1, 11 and 21 are amended.

Applicant’s amendment overcomes each and every claim objections as set forth in the Final Office Action mailed on 01/28/2022. The corresponding claim objections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the 103 rejection of independent claim 1, applicant amended the claim to include limitations “acquiring, by a first magnetic resonance imaging (MRI) scan using arterial spin labeling (ASL), and in k-space, complex-valued perfusion image data” and “using the acquired complex-valued k-space perfusion image data”. Applicant submitted on p.9 – 10 that “the cited references do not, taken alone or in combination, teach or suggest these features along with all of the other recited features in the claim”; “the Examiner's apparent interpretation of image reconstruction entails image registration followed by overlaying the ASL image onto the anatomical image. In contrast, as recited in the claims and encompassed by the claimed invention, original complex-valued data in k-space is transformed to image space.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, acquiring raw data in k-space is inherent step or process in any MRI imaging and reconstruction. In MRI physics, the k-space holds raw data, which are complex values, before performing reconstruction. The term k-space is first introduced by Likes in 1979 and are well known in the art since the invention of MRI.
Second, the cited reference Matsuba does teach MRI image reconstruction step 1 in [0054], which inherently include the features about k-space.
Third, for the purposed of compact prosecution and further clarify the inherency, reference Wikipedia (k-space {magnetic resonance imaging}; webpage last edited on 02/06/2022) is cited in the new grounds of rejection to provide evidence. See detail in later 103 rejection. Furthermore, Hansen et al. (Image reconstruction: an overview for clinicians; published on 06/25/2014) is also cited as pertinent art to provide similar evidence of inherency.
Thus, applicant’s arguments regarding the 103 rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the 103 rejections of independent claim 11 and 21, applicant amended the claims to include similar limitations as amended in claim 1, and applicant’s argument submitted on p.10 – 11 exclusively rely on similar supposed deficiencies with the rejection of claim 1. Applicant’s arguments are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of corresponding dependent claims, applicant’s remarks submitted on p.11 rely on supposed deficiencies with the rejection of parent claim 1, 11 and 21. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.9 – 11 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendments result in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 7, 10, 11, 15, 17, 20, 21, 25, 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba et al. (US 2012/0195485 A1; published on 08/02/2012) (hereinafter "Matsuba") in view of Rousseau et al. (A non-local approach for image super-resolution using intermodality priors; published online on 05/06/2010) (hereinafter "Rousseau") and in evidence of Wikipedia (k-space {magnetic resonance imaging}; webpage last edited on 02/06/2022).

Regarding claim 1, Matsuba teaches a method ("… providing a medical image display processing method comprising …" [0021]), comprising:
acquiring, by a first magnetic resonance imaging (MRI) scan using arterial spin labeling (ASL), and in k-space, complex-valued perfusion image data ("… and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device." [0051]; "… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; acquiring raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction) corresponding to an area of interest of a subject ("… the region of cerebral parenchyma can be easily and reliably extracted from a functional image ... Therefore, only the blood flow in the brain can be observed." [0032]);
acquiring, by a second MRI scan different from the first MRI scan, anatomical image data ("MRI morphological images (A) taken by a conventional imaging method ..." [0051]) corresponding to the area of interest of the subject ("… the region of cerebral parenchyma can be easily and reliably extracted from a functional image ... Therefore, only the blood flow in the brain can be observed." [0032]);
reconstructing, using the acquired complex-valued k-space perfusion image data, one or more perfusion images ("… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; reconstruct from raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction);
wherein a filter is applied to the acquired perfusion image data ("The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing {step 3}." [0059]) to generate, in the reconstructed one or more perfusion images, enhanced image data ("By performing the mask processing in the manner described above ... Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image." [0064]) associated with at least one physiological activity of the subject in the area of interest ("Therefore, diagnosis-assisting information quite useful for health professionals can be provided." [0064]; see citations above for the region of the cerebral parenchyma as area of interest).
Matsuba fails to explicitly teach wherein the reconstructing comprises: applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images, wherein the non-local means filter is trained from the anatomical image data, and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data.
However, in the same field of endeavor, Rousseau teaches reconstructing one or more perfusion images ("In such context, we propose a new approach for image SR by using information from an HR MR image to drive the image reconstruction of the LR MR image." Page 595, Introduction), wherein the reconstructing comprises:
applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images ("In this context, we propose to use a non-local patch-based approach …" Page 596, 3.1 Overview; "… the graph w is used for denoising purpose using a non-local neighborhood averaging strategy {called non-local means {NLM}} ..." Page 596, 3.2 A non-local approach; here as shown in Fig.2, in the calculation process, the LR T-2 weighted image is equivalent to the perfusion weighted image acquired with ASL in Matsuba),
wherein the non-local means filter is trained from the anatomical image data ("We propose to introduce into the regularization term a similarity constraint between local patterns of the reconstructed HR image x and the HR reference image ... This simple strategy relies on the assumption that local patterns in the HR reference image could be directly used as examples to regularize the reconstructed HR image x." Page 596, 3.3. A non-local regularization functional using intermodality priors; here the HR reference image is interpreted as the anatomical image data), and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data to generate, in the reconstructed one or more perfusion images, enhanced image data ("… to estimate the SR image using the regularization functional defined in Eq. {7}." Page 596, 3.3. A non-local regularization functional using intermodality priors; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm; see Fig.2, the HR T2-weighted image is the generated enhanced image data, wherein T2-weighted is functional image in the MRI art),
wherein the generated enhanced image data includes enhanced perfusion image data with an increased signal-to-noise ratio ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR), and
wherein the cost function incorporates anatomical boundary information in a regularization term ("R{x} is a regularization term. A common approach for regularization is to take explicitly into account the image geometry and to introduce a global weight λ that balances the contribution of prior smoothness terms and a fidelity term." Page 595, 2.1. Model-based framework; "... to define the regularization term in order to take into account complex spatial interactions within images." Page 596, 3.1 Overview; here both the image geometry and the spatial interactions includes the boundary information in the HR reference image).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).
In addition, Wikipedia further provides evidence of above discussed inherency of k-space (“In MRI physics, complex values are sampled in k-space during an MR measurement in a premeditated scheme controlled by a pulse sequence, i.e. an accurately timed sequence of radiofrequency and gradient pulses. In practice, k-space often refers to the temporary image space, usually a matrix, in which data from digitized MR signals are stored during data acquisition. When k-space is full (at the end of the scan) the data are mathematically processed to produce a final image. Thus k-space holds raw data before reconstruction.” Page 1).

Regarding claim 5, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, and Rousseau further teaches wherein the enhanced image data has a higher signal-to-noise ratio than an image generated from the perfusion image data by an inverse Fourier transform ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR; inverse Fourier transform is used in conventional interpolation method in the art of MRI).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion), and improved SNR is predictable result of the enhancement process.

Regarding claim 7, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, and Rousseau further teaches wherein the cost function comprises a differencing matrix ("L{x,y,H}  is a data fidelity term related to the physical model that penalizes inconsistency between the estimated HR image x and the observed LR image y." Page 595, 2.1. Model-based framework; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).

Regarding claim 10, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, and Matsuba further teaches wherein the area of interest comprises at least one area of the brain of the subject ("… the blood flow images themselves are fitted to standard brain templates by anatomical normalization." [0085]; "… and that for the subject brain {original images} ..." [0086]) and the at least one physiological activity comprises cerebral blood flow (CBF) in the brain of the subject ("CBFs may be inputted. In such a case, images of absolute cerebral blood flows are obtained as result images." [0107]).

Regarding claim 11, Matsuba teaches a system ("FIG. 1 is a block diagram illustrating a main part of a medical image display processing device …" [0049]) comprising:
a magnetic resonance imaging (MRI) device ("… from an MRI device …" [0050]);
a memory device ("… stored in the database unit 30." [0050]);
at least one processor coupled to the memory device and the MRI device and storing computer-readable instructions which, when executed by the at least one processor, cause the system to perform functions ("The processing unit 20 has an image processing function 22 for processing MRI morphological images, perfusion weighted images, and ASL-EPI images to be described later, inputted from the user interface 10 …" [0050]; "… also provides a computer readable program for executing a medical image display processing method on a computer." [0031]) that include:
acquiring, by a first magnetic resonance imaging (MRI) scan using the MRI device and using arterial spin labeling (ASL), and in k-space, complex-valued perfusion image data ("… and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device." [0051]; "… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; acquiring raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction) corresponding to an area of interest of a subject ("… the region of cerebral parenchyma can be easily and reliably extracted from a functional image ... Therefore, only the blood flow in the brain can be observed." [0032]);
acquiring, by a second MRI scan using the MRI device, anatomical image data ("MRI morphological images (A) taken by a conventional imaging method ..." [0051]) corresponding to the area of interest of the subject ("… the region of cerebral parenchyma can be easily and reliably extracted from a functional image ... Therefore, only the blood flow in the brain can be observed." [0032]);
reconstructing, using the acquired complex-valued k-space perfusion image data, one or more perfusion images ("… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; reconstruct from raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction);
wherein a filter is applied to the acquired perfusion image data ("The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing {step 3}." [0059]) to generate, in the reconstructed one or more perfusion images, enhanced image data ("By performing the mask processing in the manner described above ... Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image." [0064]) associated with at least one physiological activity of the subject in the area of interest ("Therefore, diagnosis-assisting information quite useful for health professionals can be provided." [0064]; see citations above for the region of the cerebral parenchyma as area of interest).
Matsuba fails to explicitly teach wherein the reconstructing comprises: applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images, wherein the non-local means filter is trained from the anatomical image data, and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data.
However, in the same field of endeavor, Rousseau teaches reconstructing one or more perfusion images ("In such context, we propose a new approach for image SR by using information from an HR MR image to drive the image reconstruction of the LR MR image." Page 595, Introduction), wherein the reconstructing comprises:
applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images ("In this context, we propose to use a non-local patch-based approach …" Page 596, 3.1 Overview; "… the graph w is used for denoising purpose using a non-local neighborhood averaging strategy {called non-local means {NLM}} ..." Page 596, 3.2 A non-local approach; here as shown in Fig.2, in the calculation process, the LR T-2 weighted image is equivalent to the perfusion weighted image acquired with ASL in Matsuba),
wherein the non-local means filter is trained from the anatomical image data ("We propose to introduce into the regularization term a similarity constraint between local patterns of the reconstructed HR image x and the HR reference image ... This simple strategy relies on the assumption that local patterns in the HR reference image could be directly used as examples to regularize the reconstructed HR image x." Page 596, 3.3. A non-local regularization functional using intermodality priors; here the HR reference image is interpreted as the anatomical image data), and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data to generate, in the reconstructed one or more perfusion images, enhanced image data ("… to estimate the SR image using the regularization functional defined in Eq. {7}." Page 596, 3.3. A non-local regularization functional using intermodality priors; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm; see Fig.2, the HR T2-weighted image is the generated enhanced image data, wherein T2-weighted is functional image in the MRI art),
wherein the generated enhanced image data includes enhanced perfusion image data with an increased signal-to-noise ratio ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR), and
wherein the cost function incorporates anatomical boundary information in a regularization term ("R{x} is a regularization term. A common approach for regularization is to take explicitly into account the image geometry and to introduce a global weight λ that balances the contribution of prior smoothness terms and a fidelity term." Page 595, 2.1. Model-based framework; "... to define the regularization term in order to take into account complex spatial interactions within images." Page 596, 3.1 Overview; here both the image geometry and the spatial interactions includes the boundary information in the HR reference image).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).
In addition, Wikipedia further provides evidence of above discussed inherency of k-space (“In MRI physics, complex values are sampled in k-space during an MR measurement in a premeditated scheme controlled by a pulse sequence, i.e. an accurately timed sequence of radiofrequency and gradient pulses. In practice, k-space often refers to the temporary image space, usually a matrix, in which data from digitized MR signals are stored during data acquisition. When k-space is full (at the end of the scan) the data are mathematically processed to produce a final image. Thus k-space holds raw data before reconstruction.” Page 1).

Regarding claim 15, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 11, and Rousseau further teaches wherein the enhanced image data has a higher signal-to-noise ratio than an image generated from the perfusion image data by an inverse Fourier transform ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR; inverse Fourier transform is used in conventional interpolation method in the art of MRI).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion), and improved SNR is predictable result of the enhancement process.

Regarding claim 17, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 11, and Rousseau further teaches wherein the cost function comprises a differencing matrix ("L{x,y,H}  is a data fidelity term related to the physical model that penalizes inconsistency between the estimated HR image x and the observed LR image y." Page 595, 2.1. Model-based framework; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).

Regarding claim 20, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 11, and Matsuba further teaches wherein the area of interest comprises at least one area of the brain of the subject ("… the blood flow images themselves are fitted to standard brain templates by anatomical normalization." [0085]; "… and that for the subject brain {original images} ..." [0086]) and the at least one physiological activity comprises cerebral blood flow (CBF) in the brain of the subject ("CBFs may be inputted. In such a case, images of absolute cerebral blood flows are obtained as result images." [0107]).

Regarding claim 21, Matsuba teaches a computer-readable medium storing instructions ("… stored in the database unit 30." [0050]; "… also provides a computer readable program for executing ..." [0031]) that, when executed by one or more processors, cause a computer to perform functions ("The processing unit 20 has an image processing function 22 for processing MRI morphological images, perfusion weighted images, and ASL-EPI images to be described later, inputted from the user interface 10 …" [0050]; "… also provides a computer readable program for executing a medical image display processing method on a computer." [0031]) that comprise:
acquiring, in k-space, complex-valued perfusion image data ("… and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device." [0051]; "… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; acquiring raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction) corresponding to an area of interest of a subject ("… the region of cerebral parenchyma can be easily and reliably extracted from a functional image ... Therefore, only the blood flow in the brain can be observed." [0032]), wherein the perfusion image data is acquired from a first magnetic resonance imaging (MRI) scan and uses arterial spin labeling (ASL) ("… and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device." [0051]);
acquiring anatomical image data ("MRI morphological images (A) taken by a conventional imaging method ..." [0051]) corresponding to the area of interest of the subject ("… the region of cerebral parenchyma ..." [0032]; "MRI morphological images (A) taken by a conventional imaging method ..." [0051]), wherein the anatomical image data is acquired from a second MRI scan different from the first MRI scan ("MRI morphological images (A) taken by a conventional imaging method ..." [0051]);
reconstructing, using the acquired complex-valued k-space perfusion image data, one or more perfusion images ("… to image reconstruction {step 1}. The image reconstruction is a process …" [0054]; reconstruct from raw data of complex values in k-space is inherent step or process in any MRI imaging and reconstruction);
wherein a filter is applied to the acquired perfusion image data ("The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing {step 3}." [0059]) to generate, in the reconstructed one or more perfusion images, enhanced image data ("By performing the mask processing in the manner described above ... Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image." [0064]) associated with at least one physiological activity of the subject in the area of interest ("Therefore, diagnosis-assisting information quite useful for health professionals can be provided." [0064]; see citations above for the region of the cerebral parenchyma as area of interest).
Matsuba fails to explicitly teach wherein the reconstructing comprises: applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images, wherein the non-local means filter is trained from the anatomical image data, and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data.
However, in the same field of endeavor, Rousseau teaches reconstructing one or more perfusion images ("In such context, we propose a new approach for image SR by using information from an HR MR image to drive the image reconstruction of the LR MR image." Page 595, Introduction), wherein the reconstructing comprises:
applying a non-local means filter to the acquired perfusion image data for image reconstruction of the one or more perfusion images ("In this context, we propose to use a non-local patch-based approach …" Page 596, 3.1 Overview; "… the graph w is used for denoising purpose using a non-local neighborhood averaging strategy {called non-local means {NLM}} ..." Page 596, 3.2 A non-local approach; here as shown in Fig.2, in the calculation process, the LR T-2 weighted image is equivalent to the perfusion weighted image acquired with ASL in Matsuba),
wherein the non-local means filter is trained from the anatomical image data ("We propose to introduce into the regularization term a similarity constraint between local patterns of the reconstructed HR image x and the HR reference image ... This simple strategy relies on the assumption that local patterns in the HR reference image could be directly used as examples to regularize the reconstructed HR image x." Page 596, 3.3. A non-local regularization functional using intermodality priors; here the HR reference image is interpreted as the anatomical image data), and wherein a cost function of the non-local means filter, that comprises trained filter weights, is applied to the acquired perfusion image data to generate, in the reconstructed one or more perfusion images, enhanced image data ("… to estimate the SR image using the regularization functional defined in Eq. {7}." Page 596, 3.3. A non-local regularization functional using intermodality priors; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm; see Fig.2, the HR T2-weighted image is the generated enhanced image data, wherein T2-weighted is functional image in the MRI art),
wherein the generated enhanced image data includes enhanced perfusion image data with an increased signal-to-noise ratio ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR), and
wherein the cost function incorporates anatomical boundary information in a regularization term ("R{x} is a regularization term. A common approach for regularization is to take explicitly into account the image geometry and to introduce a global weight λ that balances the contribution of prior smoothness terms and a fidelity term." Page 595, 2.1. Model-based framework; "... to define the regularization term in order to take into account complex spatial interactions within images." Page 596, 3.1 Overview; here both the image geometry and the spatial interactions includes the boundary information in the HR reference image).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).
In addition, Wikipedia further provides evidence of above discussed inherency of k-space (“In MRI physics, complex values are sampled in k-space during an MR measurement in a premeditated scheme controlled by a pulse sequence, i.e. an accurately timed sequence of radiofrequency and gradient pulses. In practice, k-space often refers to the temporary image space, usually a matrix, in which data from digitized MR signals are stored during data acquisition. When k-space is full (at the end of the scan) the data are mathematically processed to produce a final image. Thus k-space holds raw data before reconstruction.” Page 1).

Regarding claim 25, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 21, and Rousseau further teaches wherein the enhanced image data has a higher signal-to-noise ratio than an image generated from the perfusion image data by an inverse Fourier transform ("Performances of image reconstruction methods {PSNR in dB} using noise free Brainweb images." Page 599, 4.5. Quantitative comparison with interpolation methods on Brainweb images; see Table 1, the PSNR of proposed methods have increased PSNR; inverse Fourier transform is used in conventional interpolation method in the art of MRI).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion), and improved SNR is predictable result of the enhancement process.

Regarding claim 27, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 21, and Rousseau further teaches wherein the cost function comprises a differencing matrix ("L{x,y,H}  is a data fidelity term related to the physical model that penalizes inconsistency between the estimated HR image x and the observed LR image y." Page 595, 2.1. Model-based framework; "Update x by minimizing L{x,y,H}+λR{x,εx} " Page 598, 3.4 Overview of the algorithm).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).

Regarding claim 30, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 21, and Matsuba further teaches wherein the area of interest comprises at least one area of the brain of the subject ("… the blood flow images themselves are fitted to standard brain templates by anatomical normalization." [0085]; "… and that for the subject brain {original images} ..." [0086]) and the at least one physiological activity comprises cerebral blood flow (CBF) in the brain of the subject ("CBFs may be inputted. In such a case, images of absolute cerebral blood flows are obtained as result images." [0107]).

Regarding claim 33, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, and Rousseau further teaches training, from the anatomical image data, a model to produce the trained model ("… model-based approaches use a generic observation model such as: y = DBWx+n {1} … where y denotes the LR image, x is the HR image, n represents observation noise …" Page 595, 2.1. Model-based framework; "We propose to introduce into the regularization term a similarity constraint between local patterns of the reconstructed HR image x and the HR reference image ... This simple strategy relies on the assumption that local patterns in the HR reference image could be directly used as examples to regularize the reconstructed HR image x." Page 596, 3.3. A non-local regularization functional using intermodality priors).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reconstruction method as taught by Matsuba with the non-local regulation based reconstruction method as taught by Rousseau to generate enhanced image based on the ASL perfusion image and MRI morphological image. By applying non-local regulation in "the use of an HR reference image to improve the resolution of the LR image", it is possible "that example-based approaches such as non-local means can be embedded into the reconstruction process to enhance the performance of super-resolution techniques" (see Rousseau; Page 604, 5. Discussion).


Claim 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba in view of Rousseau and in evidence of Wikipedia, as applied in claim 1, 11 and 21 respectively, and further in evidence of van Gelderen et al. (Pittfalls of MRI measurement of white matter perfusion based on arterial spin labeling; published on 03/27/2008) (hereinafter "van Gelderen).

Regarding claim 8, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, and it is inherent property of perfusion image that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data, since the inherent imaging mechanism of perfusion imaging especially ASL imaging requires long transit times.
In addition, van Gelderen provides evidence that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data ("The presented data indicate that perfusion measurements in WM with ASL have a very low SNR due to the small perfusion fraction and long transit times." Page 792, DISCUSSION; "The first six volumes were acquired without an inversion to serve as a baseline and coil sensitivity reference." Page 790, Measurement of Perfusion SNR With FAIR-ASL; here the baseline image is equivalent to the anatomical image according to the taught image acquisition parameter; see Page 793 Table 2, the perfusion SNR is lower than the baseline SNR).

  Regarding claim 18, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 11, and it is inherent property of perfusion image that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data, since the inherent imaging mechanism of perfusion imaging especially ASL imaging requires long transit times.
In addition, van Gelderen provides evidence that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data ("The presented data indicate that perfusion measurements in WM with ASL have a very low SNR due to the small perfusion fraction and long transit times." Page 792, DISCUSSION; "The first six volumes were acquired without an inversion to serve as a baseline and coil sensitivity reference." Page 790, Measurement of Perfusion SNR With FAIR-ASL; here the baseline image is equivalent to the anatomical image according to the taught image acquisition parameter; see Page 793 Table 2, the perfusion SNR is lower than the baseline SNR).

Regarding claim 28, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 21, and it is inherent property of perfusion image that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data, since the inherent imaging mechanism of perfusion imaging especially ASL imaging requires long transit times.
In addition, van Gelderen provides evidence that the perfusion image data has a lower signal-to-noise ratio than the anatomical image data ("The presented data indicate that perfusion measurements in WM with ASL have a very low SNR due to the small perfusion fraction and long transit times." Page 792, DISCUSSION; "The first six volumes were acquired without an inversion to serve as a baseline and coil sensitivity reference." Page 790, Measurement of Perfusion SNR With FAIR-ASL; here the baseline image is equivalent to the anatomical image according to the taught image acquisition parameter; see Page 793 Table 2, the perfusion SNR is lower than the baseline SNR).


Claim 9, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba in view of Rousseau and in evidence of Wikipedia, as applied in claim 1, 11 and 21 respectively, and further in view of Carroll et al. (US 2014/0062477 A1; published on 03/06/2014) (hereinafter "Carroll").

Regarding claim 9, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 1, except wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data.
However, in the same field of endeavor, Carroll teaches wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data ("System 10 advantageously concurrently acquires perfusion-weighted and diffusion-weighted images using in one embodiment, a single MR pulse sequence that acquires perfusion-weighted and diffusion-weighted images with substantially identical sampling parameters to enable quantifying ischemic penumbra in less than two minutes." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging acquisition of perfusion image and morphological image as taught by Matsuba with the concurrently acquisition of perfusion-weighted image and diffusion-weighted image as taught by Carroll. Doing so would make it possible "to minimize time between diagnosis and intervention in stroke and other conditions using a single, comprehensive imaging examination that provides concurrent acquisition of perfusion-weighted and diffusion-weighted MR images to quantify ischemic penumbra" (see Carroll; [0011]).

Regarding claim 19, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 11, except wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data.
However, in the same field of endeavor, Carroll teaches wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data ("System 10 advantageously concurrently acquires perfusion-weighted and diffusion-weighted images using in one embodiment, a single MR pulse sequence that acquires perfusion-weighted and diffusion-weighted images with substantially identical sampling parameters to enable quantifying ischemic penumbra in less than two minutes." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging acquisition of perfusion image and morphological image as taught by Matsuba with the concurrently acquisition of perfusion-weighted image and diffusion-weighted image as taught by Carroll. Doing so would make it possible "to minimize time between diagnosis and intervention in stroke and other conditions using a single, comprehensive imaging examination that provides concurrent acquisition of perfusion-weighted and diffusion-weighted MR images to quantify ischemic penumbra" (see Carroll; [0011]).

Regarding claim 29, Matsuba in view of Rousseau and in evidence of Wikipedia teaches all claim limitations, as applied in claim 21, except wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data.
However, in the same field of endeavor, Carroll teaches wherein the anatomical image data is acquired concurrently with the acquisition of the perfusion image data ("System 10 advantageously concurrently acquires perfusion-weighted and diffusion-weighted images using in one embodiment, a single MR pulse sequence that acquires perfusion-weighted and diffusion-weighted images with substantially identical sampling parameters to enable quantifying ischemic penumbra in less than two minutes." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging acquisition of perfusion image and morphological image as taught by Matsuba with the concurrently acquisition of perfusion-weighted image and diffusion-weighted image as taught by Carroll. Doing so would make it possible "to minimize time between diagnosis and intervention in stroke and other conditions using a single, comprehensive imaging examination that provides concurrent acquisition of perfusion-weighted and diffusion-weighted MR images to quantify ischemic penumbra" (see Carroll; [0011]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hansen et al. (Image reconstruction: an overview for clinicians; published on 06/25/2014) provide evidence that acquiring raw data in k-space is inherent process in MRI reconstruction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793